Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-169379 on Form S-3 and Nos. 333-169377, 333-51494 and 333-143770 on Form S-8 of our report dated August27, 2010 relating to the consolidated financial statements of AmeriCredit Corp. and subsidiaries appearing in this Annual Report on Form 10-K of Leucadia National Corporation and its subsidiaries for the year ended December31, 2011. /s/ Deloitte & Touche LLP Dallas, Texas February 24, 2012
